         Case 2:17-cv-01671-APG-EJY Document 117 Filed 09/07/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 LAUSTEVEION JOHNSON,                                  Case No.: 2:17-cv-01671-APG-EJY

 4         Plaintiff                                 Order Granting Motion to Extend Time

 5 v.                                                              [ECF No. 116]

 6 GENTRY, et al.,

 7         Defendants

 8        I ORDER that the defendants’ unopposed motion to extend time to file the joint pretrial

 9 order (ECF No. 116) is GRANTED. The proposed joint pretrial order is due October 4, 2021.

10        DATED this 7th day of September, 2021.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
